Order entered August 4, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00684-CV

                       IN RE ASHLEY LAMBERT CROEL, Relator

                 Original Proceeding from the 429th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 429-51433-2010

                                          ORDER
       Before the Court are relator’s Supplemental Writ of Mandamus filed on July 25, 2014

and First Amended Supplemental Petition for Writ of Mandamus filed on August 1, 2014 both of

which seek to supplement relator’s petition for writ of mandamus, which was denied by the

Court on June 25, 2014. Because there is presently no live petition for writ of mandamus on file

before the Court that these pleadings could supplement, the Court treats relator’s pleadings as

motions for rehearing, which we DENY.


                                                     /s/   MICHAEL J. O'NEILL
                                                           JUSTICE